PER CURIAM.
The appellant was the plaintiff in an action brought upon an insurance policy issued to her by the appellee, General Accident Fire and Life Assurance Corporation, Ltd. A summary final judgment was entered for the plaintiff which allowed recovery under certain terms of the policy, and for only one week’s total disability.
It is appellant’s contention that the court erred in limiting her recovery for total disability to one week when there was a conflict as to the factual basis for such recovery under that portion of the policy which provided compensation for total disability. Our examination of the record does not substantiate this contention. It appears without conflict that the appellant worked approximately five hours each day at her usual and regular employment during all of the period in question. It further appears that during this time she was able to perform a large portion of her regular duties. It is our conclusion that the judgment must be affirmed, upon the definition of total disability as adopted by the Florida Supreme *533Court in Equitable Life Assur. Soc. of United States v. McKeithan, 119 Fla. 486, 160 So. 883, 884, and Franklin Life Ins. Co. v. Tharpe, 130 Fla. 546, 178 So. 300, 303.
Affirmed.